Cuyahoga App. No. 72754. This cause is pending before the court as an appeal from the Court of Appeals for Cuyahoga County. Upon consideration of the joint application for dismissal and request to remand the case to the court of common pleas,
IT IS ORDERED by the court that the application for dismissal be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the request to remand the case to the court of common pleas be, and hereby is, granted.
ACCORDINGLY, IT IS FURTHER ORDERED by the court that this cause be, and hereby is, dismissed.
IT IS FURTHER ORDERED that the appellees recover from the appellant their costs herein expended; and that a mandate be sent to the Court of Common Pleas of Cuyahoga County to carry this judgment into execution, and that a copy of this entry be certified to the Clerk of the Court of Appeals for Cuyahoga County for entry.